DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 7/16/22 is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 1, “according to claim10” should be rewritten as --according to claim 10--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-7 and 9, the phrase "preferably" renders each of the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d), where description of examples or preferences is properly set forth in the specification rather than in the claims.  For examination purposes, the limitations following “preferably” are considered as exemplary and not part of the claimed invention.

Claim 4 contains the trademark/trade name “Fluxtrol”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of ferromagnetic material and, accordingly, the identification/description is indefinite.

Claim 4 recites the limitation "Grey T Type" in line 10.  It is unclear what materials are considered “Grey T Type” materials.  The specification refers to “Grey T Type” materials made by MagShape.  Note above, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Praeg (US 5,251,685, cited in PTO-892 mailed 5/25/22).
Regarding claim 1, Praeg teaches an electromagnetic device (abstract, magnetic confining apparatus) for laterally containing liquid aluminum or a liquid aluminum alloy, having a first electrical conductivity, at one open side end of a passage defined therebetween two counter-rotating casting rolls (intended use of said electromagnetic device, see MPEP 2114(II)), said device comprising
a magnetic yoke made of a first material (see figs 4-6, 8a, 10a, col 6 lines 50-70, magnet including a core 22, core may be made from ferromagnetic steel, silicon steel, grain-oriented silicon steel, or the like) having a second electrical conductivity either lower than or equal to said first electrical conductivity (note that the ferromagnetic material has an electrical conductivity, whether said electrical conductivity is lower than the first conductivity depends on the material to be cast, which depends on the intended use of the electromagnetic device (MPEP 2114(II))), said first material being ferromagnetic material (col 6 lines 50-70, magnet including a core 22, core may be made from ferromagnetic steel, silicon steel, grain-oriented silicon steel, or the like) and said magnetic yoke ending with two mutually proximal wedge-shaped ends (figs 4-6, see pole ends, in particular, see fig 6 showing poles 28 with surface 28b, appearing to be wedge-shaped), said wedge-shaped ends having respective inner surfaces (figs 4-6, note inner surface of poles 28), facing each other and defining a gap (figs 4-6, note that a gap with a separation ‘S’ is shown between the inner surfaces of the poles), and respective outer surfaces, arranged one on one side and the other on the other side with respect to a plane lying in said gap (fig 6, see outer surface of poles 28);
at least one coil wound on at least one stretch of the magnetic yoke and adapted to be supplied by electric current (figs 4-5, see coil turns 36 wrapped around the core 22);
at least one plate inserted in said gap (figs 4-6, see inner eddy current shield 32 with portion between the inner surfaces of the poles);
characterized in that said at least one plate is made of a second material (col 3 lines 40-65, inner shield formed from a  copper or copper base alloy) having a third electrical conductivity either greater than or equal to said first electrical conductivity (note that the copper material has a high electrical conductivity (see Praeg cl.14-15, inner shield composed of metal having a high electrical conductivity, including copper), whether said electrical conductivity is greater than the first conductivity depends on the material to be cast, which depends on the intended use of the electromagnetic device (MPEP 2114(II))), whereby said at least one plate can electromagnetically shield said inner surfaces with respect to each other (col 3 lines 40-65, col 7 lines 20-40, inner eddy current shield 32).

Regarding claim 4, note that the claims are directed to an electromagnetic device, and that the use “for laterally containing liquid aluminum” is an intended use limitation (MPEP 2114(II)), where the use of the electromagnetic device for laterally containing liquid aluminum does not structurally distinguish the device from the prior art.  The limitation of wherein the first electrical conductivity of the liquid aluminum or a liquid alloy thereof is comprised in a range from about 7 to 15 MS/m at a first temperature comprised in a range from about 510°C to 720°C is a limitation directed to a material worked upon by the apparatus, which does not impart patentability to the claims (MPEP 2115).
Furthermore, as discussed in the rejections under 35 USC 112(b) set forth above, the limitations following the phrase “preferably” have been interpreted as being exemplary embodiment and not narrowing the scope of the claim (MPEP 2173.05(d)).  However, additionally note that the magnetic yoke of Praeg is formed of a ferromagnetic material such as a silicon steel (col 6 lines 60-68) and that the inner shield of Praeg is formed from a copper or copper base alloy (Praeg claim 15) which has a high electrical conductivity (Praeg, claim 14).

Regarding claim 5, Praeg teaches wherein the magnetic yoke has a body provided with two arms (figs 4-6, 8a, and 10a, note that the core appears C-shaped, thus having a yoke with two arms), each arm ending with a respective wedge-shaped end (figs 4-6, 8a, and 10a, in particular, note fig 6 showing poles 26, 28 which are wedge shaped ends).  
Furthermore, as discussed in the rejections under 35 USC 112(b) set forth above, the limitations following the phrase “preferably” have been interpreted as being exemplary embodiment and not narrowing the scope of the claim (MPEP 2173.05(d)).  However, note that Praeg discloses in succession respective first stretches which are spaced apart and substantially parallel (fig 4-5, 8a, 10, note the two vertical arms are first stretches), and respective second stretches inclined in respective mutually converging directions (fig 4-5, 8a, 10, note the two horizontal arms are second stretches), each second stretch connecting a respective first stretch to the respective wedge-shaped end (fig 4-5, 8a, 10, horizontal portion connects to poles).

Regarding claim 6, Praeg teaches wherein the first stretches and second stretches are arranged along a first plane (see fig 23 showing the top surface of the yoke and arms along a first plane (horizontal plane), figs 3-5, 8a-8b, 10a-10b, the second stretch would similarly be arranged with the same top surface), and third curved stretches are provided which connect a respective second stretch to the respective wedge-shaped end (fig 6, note pole 28 is a curved portion connected the second stretch to the wedge-shaped end surface 28b).
With regards to the limitation of “preferably wherein said wedge-shaped ends are arranged along a second plane which is inclined with respect to the first plane by an angle greater than 90°”, as discussed in the rejections under 35 USC 112(b) set forth above, the limitations following the phrase “preferably” have been interpreted as being exemplary embodiment and not narrowing the scope of the claim (MPEP 2173.05(d)).

Regarding claim 7, Praeg teaches wherein said at least one plate, preferably only one plate (note 112(b) regarding “preferably” as exemplary), comprises a flat part arranged between the inner surfaces of the wedge-shaped ends (fig 4-5, see portion of inner shield that extends between wedge shaped ends, also see fig 6, 17-20, disclosed as having a pole separation ‘S’).
With regards to the limitation of “preferably wherein a thickness of said flat part is comprised in a range from 1.5 to 24.5 mm, while the gap is comprised in a range from 2 to 25 mm,” as discussed in the rejections under 35 USC 112(b) set forth above, the limitations following the phrase “preferably” have been interpreted as being exemplary embodiment and not narrowing the scope of the claim (MPEP 2173.05(d)).

Regarding claim 8, Praeg teaches wherein said at least one plate is provided with a bifurcation with diverging stretches substantially parallel to said second stretches (figs 17-20, see inner shield 66,71, showing the plate portion between the poles splitting into two stretches perpendicular to the portion between the poles, and parallel to second stretches).

Regarding claim 9, Praeg teaches wherein said at least one plate is provided, at a side edge thereof, with a wall transversal to, preferably perpendicular to (see 112(b) rejection regarding “preferably”), a flat part of the plate arranged between the inner surfaces of the wedge-shaped ends (figs 17-20, see inner shield 66,71 showing the flat portion between the poles (with a separation ‘S’) and connected to a perpendicular wall), said wall being shaped so as to cover a side of said wedge-shaped ends (note that the plate is an inner shield, Praeg further shows additional shields, the shields enclose the magnets, figs 17-20).
Furthermore, as discussed in the rejections under 35 USC 112(b) set forth above, the limitations following the phrase “preferably” have been interpreted as being exemplary embodiment and not narrowing the scope of the claim (MPEP 2173.05(d)).

Regarding claim 10, Praeg teaches wherein there are provided at least two coils connected in series, each coil being wound on a first stretch of a respective arm of the magnetic yoke (Praeg, figs 4-5, turns 36 of coil wrapped around left arm and turns 36 of coil wrapped around right arm, construed as two coils connected in series).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Praeg in view of Bhamidipati (US 2004/0050530).
Regarding claims 2-3, Praeg is quiet to the plate is provided with cooling means (invokes 112(b), specification paragraph [0126]), such as at least one channel formed inside said at least one plate and connectable to a cooling liquid feeding circuit.
Bhamidipati discloses apparatus for electromagnetic confinement of molten metal during strip casting (abstract, fig 4) including an electrically conductive inner shield (reference 56, paragraph [0046], fig 5).  The inner shield may include conduit means for the passage of a cooling fluid to increase the ability to dissipate heat from the magnet (paragraph [0046]).  
It would have been obvious to one of ordinary skill in the art to modify the inner shield of Praeg so as to include conduit means for the passage of a cooling fluid, as taught in Bhamidipati, so as to increase the ability to dissipate heat from the magnet (Bhamidipati, paragraph [0046], paragraph [0010-0011], heat may damage the magnetic system and may hinder the solidification process).

Regarding claim 11, Praeg is quiet to wherein there is provided at least one cooling circuit which crosses the first stretches of a respective arm of the magnetic yoke.
Bhamidipati discloses apparatus for electromagnetic confinement of molten metal during strip casting (abstract, fig 4) including a core (fig 4, core 32) and an electrically conductive inner shield (reference 56, paragraph [0046], fig 5).  The core may be equipped with a cooling conduit (fig 4, reference 47, paragraph [0054]).
It would have been obvious to one of ordinary skill in the art to modify the magnetic yoke of Praeg so as to include at least one cooling circuit which crosses the first stretches of a respective arm of the magnetic yoke, as the inclusion of a cooling conduit, as taught in Bhamidipati, aids in dissipation of heat generated by the magnetic field (paragraph [0054]).  Note that heat may damage the magnetic system (paragraph [0010]) and may hinder the solidification process (paragraph [0011]).

Regarding claim 12, Praeg is quiet as to whether the magnetic yoke is made in one piece, or is constituted by a plurality of ferromagnetic sheets either overlapping or side-by-side, and isolated from each other.
Bhamidipati discloses apparatus for electromagnetic confinement of molten metal during strip casting (abstract, fig 4) including a core (fig 4, core 32) and an electrically conductive inner shield (reference 56, paragraph [0046], fig 5).  The magnetic member is preferably formed from a ferromagnetic material such as silicon steel (paragraph [0051]).  The magnetic member (30) can be formed from layers that are bonded together, layers that are mechanically held together, or from a solid core (paragraph [0051]).
	It would have been obvious to one of ordinary skill in the art to form the magnetic yoke of Praeg as one piece, such as a solid core, as Bhamidipati teaches that solid cores or laminated cores are both known.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735